—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered June 8, 1998, which, in a personal injury action, compelled defendant to comply with certain outstanding discovery and, in connection therewith, directed that the parties set a date for an expert’s inspection of an allegedly defective subway car panel, unanimously affirmed, without costs.
The motion court properly exercised its discretion when it entertained and granted plaintiff’s application for inspection of the subway panel that allegedly struck and injured plaintiff (see, CPLR 2214, 3101, 3120; Matter of Shanty Hollow Corp. v Poladian, 23 AD2d 132, affd 17 NY2d 536). Concur — Rosenberger, J. P., Tom, Mazzarelli, Lerner and Rubin, JJ.